Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of December 29,
2015 (the “Effective Date”) between SILICON VALLEY BANK, a California
corporation (“Bank”), and ARCADIA BIOSCIENCES, INC., a Delaware corporation
(“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank. The parties agree as follows:

 

  1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

  2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1 Term Loan.

(a) Availability. Bank shall make one (1) term loan available to Borrower in an
amount up Term Loan Amount on or after thirty (30) days from the Effective Date,
subject to the satisfaction of the terms and conditions of this Agreement.

(b) Repayment. Borrower shall make “interest only” payments with respect to the
Term Loan during the Interest Only Period. Thereafter, the Term Loan shall be
payable in (i) thirty six (36) equal monthly installments of principal, plus
(ii) monthly payments of accrued interest (each, a “Term Loan Payment”). Each
Term Loan Payment shall be payable on the first day of each month, beginning on
January 1, 2018. Borrower’s final Term Loan Payment, due on the Term Loan
Maturity Date, shall include all outstanding principal and accrued and unpaid
interest under the Term Loan and the Final Payment. Once repaid, the Term Loan
may not be reborrowed.

(c) Prepayment.

(i) Voluntary. Borrower shall have the option to prepay all or any portion of
the Term Loan, provided Borrower (a) delivers written notice to Bank of its
election to prepay the Term Loan at least five (5) days prior to such
prepayment, and (b) pays, on the date of such prepayment (i) all outstanding
principal with respect to the Term Loan, plus accrued and unpaid interest
thereon, (ii) the Term Loan Prepayment Fee, (iii) the Final Payment and (iv) all
other sums, including Bank Expenses, if any, that shall have become due and
payable hereunder in connection with the Term Loan.

(ii) Involuntary. If the Term Loan has become due and payable according to the
terms hereof because of the occurrence and continuance of an Event of Default,
Borrower shall pay to Bank on the date that the Term Loan has become due and
payable according to the terms hereof, in addition to any other sums owing,
(i) all outstanding principal with respect to the Term Loan, plus accrued and
unpaid interest thereon, (ii) the Term Loan Prepayment Fee, (iii) the Final
Payment and (iv) all other sums, including Bank Expenses, if any, that shall
have become due and payable hereunder in connection with the Term Loan.

2.2 Intentionally Omitted.



--------------------------------------------------------------------------------

2.3 Payment of Interest on the Credit Extensions.

(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan shall accrue interest at a floating per annum rate equal to
nine tenths of one percentage point (0.90%) above the Prime Rate, which interest
shall be payable monthly.

(b) Default Rate. (i) Immediately upon the occurrence and during the continuance
of an Event of Default described in Section 8.5 and (ii) upon written notice
from Bank that Bank is electing to charge interest at the Default Rate as a
result of the occurrence and during the continuance of any other Event of
Default, the Obligations shall bear interest at a rate per annum which is five
percentage points (5.0%) above the rate that is otherwise applicable thereto
(the “Default Rate”). Fees and expenses which are required to be paid by
Borrower pursuant to the Loan Documents (including, without limitation, Bank
Expenses) but are not paid when due shall bear interest until paid at a rate
equal to the highest rate applicable to the Obligations. Payment or acceptance
of the increased interest rate provided in this Section 2.3(b) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Bank.

(c) Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(d) Payment; Interest Computation. Interest is payable monthly on the first
calendar day of each month and shall be computed on the basis of a 360-day year
for the actual number of days elapsed. In computing interest, (i) all payments
received after 12:00 p.m. Pacific time on any day shall be deemed received at
the opening of business on the next Business Day, and (ii) the date of the
making of any Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.

2.4 Fees. Borrower shall pay to Bank:

(a) Final Payment. The Final Payment, when due hereunder;

(b) Term Loan Prepayment Fee. The Term Loan Prepayment Fee when due pursuant to
the terms of Section 2.1.1(c); and

(c) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due (or, if no stated due date, upon demand
by Bank).

(d) Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.4 pursuant
to the terms of Section 2.5(c). Bank shall provide Borrower prior written notice
of deductions to be made from the Designated Deposit Account pursuant to the
terms of the clauses of this Section 2.4.

2.5 Payments; Application of Payments; Debit of Accounts.

(a) All payments to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before
12:00 p.m. Pacific time on the date when due. Payments of principal and/or
interest received after 12:00 p.m. Pacific time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until paid.

 

-2-



--------------------------------------------------------------------------------

(b) Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied. Borrower shall have no
right to specify the order or the accounts to which Bank shall allocate or apply
any payments required to be made by Borrower to Bank or otherwise received by
Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.

(c) Bank may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Bank when due. These debits shall not constitute a set-off.

2.6 Withholding.

(a) Payments received by Bank from Borrower under this Agreement will be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, duties, deductions, withholdings, assessments, fees or other
charges imposed by any Governmental Authority (including any interest, additions
to tax or penalties applicable thereto). Specifically, however, if at any time
any Governmental Authority, applicable law, regulation or international
agreement requires Borrower to make any withholding or deduction from any such
payment or other sum payable hereunder to Bank, Borrower hereby covenants and
agrees that the amount due from Borrower with respect to such payment or other
sum payable hereunder will be increased to the extent necessary to ensure that,
after the making of such required withholding or deduction, Bank receives a net
sum equal to the sum which it would have received had no withholding or
deduction been required, and Borrower shall pay the full amount withheld or
deducted to the relevant Governmental Authority. Borrower will, upon request,
furnish Bank with proof reasonably satisfactory to Bank indicating that Borrower
has made such withholding payment; provided, however, that Borrower need not
make any withholding payment if the amount or validity of such withholding
payment is contested in good faith by appropriate and timely proceedings and as
to which payment in full is bonded or reserved against by Borrower. The
agreements and obligations of Borrower contained in this Section 2.6 shall
survive the termination of this Agreement.

(b) If any assignee of Bank’s rights under Section 12.2 of this Agreement is not
a “United States Person” as defined in Section 7701(a)(30) of the Internal
Revenue Code of 1986, as amended from time to time (such assignee, a “Non-U.S.
Lender”), such Non-U.S. Lender shall, upon becoming party to this Agreement, to
the extent that such Non-U.S. Lender is entitled to an exemption from U.S.
withholding tax on interest, deliver to Borrower a complete and properly
executed IRS Form W-8BEN, W-8ECI or W-8IMY, as appropriate, or any successor
form prescribed by the IRS, certifying that such Non-U.S. Lender is entitled to
such exemption from U.S. withholding tax on interest. Notwithstanding
Section 2.6(a) above, Borrower shall not be required to pay any additional
amount to any Non-U.S. Lender under Section 2.6(a) if such Non-U.S. Lender fails
or is unable to deliver the forms, certificates or other evidence described in
the preceding sentence, unless such non-U.S. Lender’s failure or inability to
deliver such forms is the result of any change in any applicable law, treaty or
governmental rule, or any change in the interpretation thereof after such
Non-U.S. Lender became a party to this Agreement.

 

  3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

(a) duly executed original signatures to the Loan Documents;

(b) the Operating Documents and long-form good standing certificates of Borrower
certified by the Secretary of State (or equivalent agency) of Borrower’s
jurisdiction of organization or formation and each jurisdiction in which
Borrower is qualified to conduct business, each as of a date no earlier than
thirty (30) days prior to the Effective Date;

(c) duly executed original signatures to the completed Borrowing Resolutions for
Borrower;

 

-3-



--------------------------------------------------------------------------------

(d) evidence that the Loan Agreement dated as of April 28, 2015, as amended by
that certain First Amendment to Loan and Security Agreement dated as of July 24,
2015, between Borrower and Special Value Continuation Partners, LP and TCPC
SBIC, LP, together with all documents and agreements executed in connection
therewith, shall have been, or concurrently with the initial Credit Extension
will be, terminated (other than inchoate indemnity obligations which expressly
survive termination) and all amounts thereunder shall have been, or concurrently
with the initial Credit Extension will be, paid in full (other than inchoate
indemnity obligations which expressly survive termination);

(e) a payoff letter providing that (i) the Liens, if any, securing Indebtedness
owed by Borrower to Special Value Continuation Partners, LP and TCPC SBIC, LP
will be terminated and (ii) the documents and/or filings evidencing the
perfection of such Liens, including without limitation any financing statements
and/or control agreements, shall have been, or concurrently with the initial
Credit Extension will be, terminated;

(f) a payoff letter providing that the Convertible Promissory Note dated as of
September 30, 2013, between Borrower and Mahyco International Pte Ltd., a
company formed under the laws of Singapore, in the original principal amount of
Two Hundred Fifty Thousand Dollars ($250,000), together with all documents and
agreements executed in connection therewith (other than any warrants issued by
Borrower in connection therewith and any provisions in such documents and
agreements to the extent relating to such warrants and the shares of Borrower
for which such warrants are exercisable), shall have been, or concurrently with
the initial Credit Extension will be, terminated and all amounts thereunder
shall have been, or concurrently with the initial Credit Extension will be, paid
in full;

(g) a payoff letter providing that the Convertible Promissory Note dated as of
December 11, 2013, between Borrower and Mahyco International Pte Ltd., a company
formed under the laws of Singapore, in the original principal amount of Four
Million Five Hundred Thousand Dollars ($4,500,000), together with all documents
and agreements executed in connection therewith (other than any warrants issued
by Borrower in connection therewith and any provisions in such documents and
agreements to the extent relating to such warrants and the shares of Borrower
for which such warrants are exercisable), shall have been or concurrently with
the initial Credit Extension will be, terminated and all amounts thereunder
shall have been, or concurrently with the initial Credit Extension will be, paid
in full;

(h) a payoff letter providing that (i) the Liens securing Indebtedness owed by
Borrower to Mahyco International Pte Ltd., a company formed under the laws of
Singapore, will be terminated and (ii) the documents and/or filings evidencing
the perfection of such Liens, including without limitation any financing
statements and/or control agreements, shall have been, or concurrently with the
initial Credit Extension will be, terminated;

(i) certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, concurrently with
the initial Credit Extension, will be, terminated or released;

(j) the Perfection Certificate of Borrower, together with the duly executed
original signatures thereto;

(k) evidence satisfactory to Bank that the insurance policies and endorsements
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Bank; and

(l) payment of the fees and Bank Expenses then due as specified in Section 2.5
hereof.

3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:

(a) timely receipt of an executed Payment/Advance Form;

 

-4-



--------------------------------------------------------------------------------

(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

(c) Bank determines to its satisfaction that there has not been a Material
Adverse Change.

3.3 Post-Closing Conditions.

(a) As soon as possible but no later than ninety (90) days after the Effective
Date, Borrower shall deliver to Bank, a landlord’s consent in favor of Bank for
202 Cousteau Place, Suites 105 and 200, Davis, CA 95618, in form and substance
satisfactory to Bank, signed by the landlord thereof, together with the duly
executed original signatures thereto.

3.4 Covenant to Deliver. Borrower agrees to deliver to Bank each item required
to be delivered to Bank under this Agreement as a condition precedent to any
Credit Extension. Borrower expressly agrees that a Credit Extension made prior
to the receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.

 

  4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens and statutory liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien in this Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than cash secured Bank Services and inchoate
indemnity obligations) are repaid in full in cash. Upon payment in full in cash
of the Obligations (other than cash secured Bank Services and inchoate indemnity
obligations) and at such time as Bank’s obligation to make Credit Extensions has
terminated, Bank shall, at the sole cost and expense of Borrower, release its
Liens in the Collateral and all rights therein shall revert to Borrower. In the
event (x) all Obligations (other than inchoate indemnity obligations), except
for Bank Services, are satisfied in full, and (y) this Agreement is terminated,
Bank shall terminate the security interest granted herein upon Borrower
providing cash collateral acceptable to Bank in its good faith business judgment
for Bank Services, if any. In the event such Bank Services consist of
outstanding Letters of Credit, Borrower shall provide to Bank cash collateral in
an amount equal to (x) if such Letters of Credit are denominated in Dollars,
then at least one hundred five percent (105.0%); and (y) if such Letters of
Credit are denominated in a Foreign Currency, then at least one hundred ten
percent (110.0%), of the Dollar Equivalent of the face amount of all such
Letters of Credit plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its business judgment), to secure
all of the Obligations relating to such Letters of Credit.

 

-5-



--------------------------------------------------------------------------------

4.2 Priority of Security Interest. Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien under this Agreement). Bank agrees that
statutory liens which as a matter of law are superior to Bank’s Lien are
permitted to be superior to Bank’s Lien under this Agreement. If Borrower shall
acquire a commercial tort claim in an amount greater than Fifty Thousand Dollars
($50,000), Borrower shall promptly notify Bank in a writing signed by Borrower
of the general details thereof and grant to Bank in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to Bank.

4.3 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the Code.

4.4 Pledge of Accounts. Borrower hereby assigns, pledges, delivers, and
transfers to Bank, and hereby grants to Bank, a continuing first priority
security interest in and against all right, title and interest of the following,
whether now or hereafter existing or acquired by Borrower:

(a) the Pledged Account and general intangibles arising therefrom or relating
thereto; and all documents, instruments and agreements evidencing the same; and
all extensions, renewals, modifications and replacements of the foregoing; and
any interest or other amounts payable in connection therewith;

(b) all proceeds of the foregoing (including whatever is receivable or received
when the Pledged Account or proceeds is invested, sold, collected, exchanged,
returned, substituted or otherwise disposed of, whether such disposition is
voluntary or involuntary, including rights to payment and return premiums and
insurance proceeds under insurance with respect to the Pledged Account, and all
rights to payment with respect to any cause of action affecting or relating to
the Pledged Account); and

(c) all renewals, replacements and substitutions of items of the Pledged
Accounts.

If, at any time, Borrower’s Liquidity Ratio is greater than or equal to 1.40 to
1.00, and so long as no Default or Event of Default has occurred and is
continuing, Bank shall, at the written request of Borrower and subject to the
requirements of Section 6.6, transfer any available funds in the Pledged Account
to another Collateral Account. In addition, if, at any time, Borrower’s
Liquidity Ratio is less than 1.40 to 1.00 but the amount of available funds in
the Pledged Account exceeds the Minimum Collateral Value, and so long as no
Default or Event of Default has occurred and is continuing, Bank shall, at the
written request of Borrower and subject to the requirements of Section 6.6,
transfer any such excess, within five (5) Business Days of such request, to
another Collateral Account identified by Borrower in such written request. The
parties to this Agreement do not intend that Borrower’s delivery of the Pledged
Account to Bank as herein provided will constitute an advance payment of any
Obligations or liquidated damages, nor do the parties intend that the Pledged
Account increase the dollar amount of the Obligations. Bank shall have sole
control over the Pledged Account.

 

  5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to Bank that (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection

 

-6-



--------------------------------------------------------------------------------

Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement). If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s Operating Documents, (ii) contravene, conflict with, constitute a
default under or violate any material Requirement of Law, (iii) contravene,
conflict or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority by which Borrower or any of
its Subsidiaries or any of their property or assets may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect or
(v) conflict with, contravene, constitute a default or breach under, or result
in or permit the termination or acceleration of, any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.

5.2 Collateral; Intellectual Property. (a) Borrower has good title to, rights
in, and the power to transfer each item of the Collateral upon which it purports
to grant a Lien hereunder, free and clear of any and all Liens except Permitted
Liens. Borrower has no Collateral Accounts at or with any bank or financial
institution other than Bank or Bank’s Affiliates except for (i) the Collateral
Accounts described in the Perfection Certificate delivered to Bank in connection
herewith and (ii) other Collateral Accounts for which Borrower is in compliance
with Section 6.6.

(b) No Collateral with a value in excess of Five Hundred Thousand Dollars
($500,000) is in the possession of any third party bailee (such as a warehouse)
except as otherwise provided in the Perfection Certificate or as disclosed in
writing to Bank pursuant to Section 7.2.

(c) Borrower is the sole owner of the Intellectual Property which it owns or
purports to own that is material to its business except for (i) Intellectual
Property subject to Permitted Licenses, (ii) over-the-counter software and other
non-customized mass-market licenses that are commercially available to the
public, and (iii) Intellectual Property licensed to Borrower or its Subsidiaries
and noted on the Perfection Certificate or as otherwise disclosed to Bank in
writing pursuant to Section 6.8. Except as noted on the Perfection Certificate,
to the best of Borrower’s knowledge, each Patent which it owns or purports to
own and which is material to Borrower’s business is valid and enforceable, and
no part of the Intellectual Property which Borrower owns or purports to own and
which is material to Borrower’s business has been judged invalid or
unenforceable, in whole or in part. To the best of Borrower’s knowledge, no
claim has been made that any part of the Intellectual Property violates the
rights of any third party except to the extent such claim would not reasonably
be expected to have a material adverse effect on Borrower’s business.

5.3 Intentionally Omitted.

5.4 Litigation. There are no actions or proceedings pending or, to the knowledge
of any Responsible Officer, threatened in writing by or against Borrower or any
of its Subsidiaries that could reasonably be expected to result in Borrower or
any of its Subsidiaries being liable for damages that, individually or in the
aggregate exceed, Two Hundred Fifty Thousand Dollars ($250,000).

5.5 Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial

 

-7-



--------------------------------------------------------------------------------

condition as of the date of such financial statements and Borrower’s
consolidated results of operations for the periods covered by such financial
statements (other than, in the case of unaudited financial statements, the
absence of footnotes and normal year-end adjustments). There has not been any
material deterioration in Borrower’s consolidated financial condition since the
date of the most recent financial statements submitted to Bank.

5.6 Solvency. The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

5.7 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has not violated any Requirements of Law
the violation of which could reasonably be expected to have a material adverse
effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than in material
compliance with Requirements of Law. Borrower and each of its Subsidiaries have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Government Authorities that are
necessary to continue their respective businesses as currently conducted.

5.8 Subsidiaries; Investments. Borrower does not own any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments.

5.9 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except (a) to the extent such taxes are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted, so long
as such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, or (b) if such taxes,
assessments, deposits and contributions do not, individually or in the
aggregate, exceed Twenty Five Thousand Dollars ($25,000).

To the extent Borrower defers payment of any contested taxes, that, individually
or in the aggregate, exceed Twenty Five Thousand Dollars ($25,000) Borrower
shall (i) notify Bank in writing of the commencement of, and any material
development in, the proceedings, and (ii) post bonds or take any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien.” Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower in excess of Twenty Five Thousand Dollars ($25,000).
Borrower has paid all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms, and
Borrower has not withdrawn from participation in, and has not permitted partial
or complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of Borrower, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.

5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely to refinance existing Indebtedness, as working capital and to fund its
general business requirements and not for personal, family, household or
agricultural purposes.

5.11 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
materially misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

 

-8-



--------------------------------------------------------------------------------

5.12 Anawah. The fair market value of Anawah’s assets is less than Fifty
Thousand Dollars ($50,000) and Anawah does not engage in any business
activities.

5.13 Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.

 

  6 AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Government Compliance.

(a) Maintain its and, except for mergers and consolidations of Subsidiaries
permitted by Section 7.3 and dissolutions of Subsidiaries whose assets are
Transferred in accordance with Section 7.1, all its Subsidiaries’ legal
existence and good standing in their respective jurisdictions of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
could reasonably be expected to have a material adverse effect on Borrower’s
business or operations. Borrower shall comply, and have each Subsidiary comply
with all laws, ordinances and regulations to which it is subject, the
non-compliance with which could reasonably be expected to have a material
adverse effect on Borrower’s or such Subsidiary’s business or operations.

(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property. Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.

6.2 Financial Statements, Reports, Certificates. Provide Bank with the
following:

(a) Monthly Financial Statements. As soon as available, but no later than thirty
(30) days after the last day of each month, a company prepared consolidated and
consolidating balance sheet and income statement covering Borrower’s and each of
its Subsidiary’s operations for such month certified by a Responsible Officer
and in a form acceptable to Bank (the “Monthly Financial Statements”);

(b) Monthly Compliance Certificate. Within thirty (30) days after the last day
of each month and together with the Monthly Financial Statements, a duly
completed Compliance Certificate signed by a Responsible Officer, certifying
that, except as otherwise set forth therein, as of the end of such month,
Borrower was in full compliance with all of the terms and conditions of this
Agreement, and setting forth calculations showing compliance with the financial
covenants set forth in this Agreement and such other information as Bank may
reasonably request;

(c) Annual Operating Budget and Financial Projections. Within thirty (30) days
after the end of each fiscal year of Borrower and within five (5) Business Days
of any updates thereto, annual operating budgets for the upcoming fiscal year
approved by Borrower’s board of directors and projected income statements and
cash flow statements for each month in such fiscal year;

(d) Annual Audited Financial Statements. As soon as available, but no later than
one hundred eighty days (180) after the last day of Borrower’s fiscal year,
audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm reasonably acceptable to Bank;

(e) Other Statements. Within five (5) days of delivery, copies of all
statements, reports and notices generally made available to Borrower’s security
holders or to any holders of Subordinated Debt;

(f) SEC Filings. Within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower with the
SEC, any Governmental Authority succeeding to any or

 

-9-



--------------------------------------------------------------------------------

all of the functions of the SEC or with any national securities exchange, or
generally distributed to its shareholders, as the case may be. Documents
required to be delivered pursuant to the terms hereof (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the Internet at Borrower’s website address;

(g) Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of, individually or in the aggregate, Two Hundred Fifty Thousand
Dollars ($250,000) or more; and

(h) Other Financial Information. Other financial information reasonably
requested by Bank.

In no event shall the requirements set forth in this Section 6.2 require
Borrower or any of its Subsidiaries to provide any such information which
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure Bank (or its representatives or
contractors) is prohibited by applicable Requirements of Law or (iii) is subject
to attorney-client or constitutes attorney work-product.

6.3 Returns. Returns and allowances between Borrower and its Account Debtors
shall follow Borrower’s customary practices as they exist at the Effective Date.
Borrower must promptly notify Bank of all returns, recoveries, disputes and
claims that involve more than Two Hundred Fifty Thousand Dollars ($250,000).

6.4 Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for (x) deferred payment of any taxes contested pursuant to
the terms of Section 5.9 hereof and (y) taxes that do not, individually or in
the aggregate, exceed Twenty-Five Thousand Dollars ($25,000), and shall deliver
to Bank, on demand, appropriate certificates attesting to such payments, and pay
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms.

6.5 Insurance.

(a) Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as lender loss payee. All
liability policies shall show, or have endorsements showing, Bank as an
additional insured. Bank shall be named as lender loss payee and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral.

(b) Ensure that, proceeds payable under any property policy are payable jointly
to Borrower and Bank on account of the Obligations. Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to Five Hundred Thousand Dollars ($500,000) in the aggregate for all losses
under all casualty policies in any one year, toward the replacement or repair of
destroyed or damaged property; provided that any such replaced or repaired
property (i) shall be of equal or like value as the replaced or repaired
Collateral and (ii) shall be deemed Collateral in which Bank has been granted a
first priority security interest, and (b) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of Bank, be payable to Bank on account of the
Obligations.

(c) At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.5 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank thirty (30) days prior written notice before any such
policy or policies shall be canceled. If Borrower fails to obtain insurance as
required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may make all or part of such
payment or obtain such insurance policies required in this Section 6.5, and take
any action under the policies Bank deems prudent.

 

-10-



--------------------------------------------------------------------------------

6.6 Operating Accounts.

(a) Within forty-five (45) days of the Effective Date and at all times
thereafter, Borrower shall maintain its primary and its Subsidiaries’ primary
operating and other deposit accounts and securities accounts with Bank and
Bank’s Affiliates, which accounts shall represent at least eighty-five percent
(85%) of the dollar value of Borrower’s and such Subsidiaries accounts at all
financial institutions; provided that (i) prior to the Effective Date Borrower
shall initiate the transfer of its accounts to Bank and (ii) Borrower shall
maintain cash and Cash Equivalents at Bank or at Bank’s Affiliates subject to a
Control Agreement from the date that is two (2) days after the Effective Date
through the date that is forty-five (45) days after the Effective Date, in an
amount not less than Fifteen Million Dollars ($15,000,000). In addition,
Borrower shall, subject to reasonable fee arrangements, use Bank for its letters
of credit and foreign exchange needs.

(b) Provide Bank five (5) days prior written notice before establishing any
Collateral Account (other than Collateral Accounts described in clause (i) or
(ii) below) at or with any bank or financial institution other than Bank or
Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to (i) Collateral Accounts maintained outside
of Bank and Bank’s Affiliates containing cash and Cash Equivalents in an
aggregate amount not to exceed Five Hundred Thousand Dollars ($500,000) at any
time or (ii) deposit accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of Borrower’s
employees and identified to Bank by Borrower as such.

6.7 Financial Covenants. Borrower shall maintain at all times, subject to
periodic reporting as of the last day of each month, either (a) a Liquidity
Ratio of at least 1.40 to 1.00 or (b) a minimum aggregate balance in the Pledged
Account equal to or greater than the applicable Minimum Collateral Value.

6.8 Protection of Intellectual Property Rights; Notice of Changes to
Intellectual Property.

(a) (i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property that is material to Borrower’s business; (ii) promptly
advise Bank in writing of Borrower becoming aware of material infringements of
Borrower’s Intellectual Property that is material to Borrower’s business or any
other event that could reasonably be expected to materially and adversely affect
the value of such Intellectual Property; and (iii) not allow any Intellectual
Property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent.

(b) Provide written notice to Bank within thirty (30) days of the last day of
each calendar quarter if Borrower entered into or became bound by any Restricted
License (other than over-the-counter software that is commercially available to
the public) during such quarter.

6.9 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.

6.10 Access to Collateral; Books and Records. Allow Bank or its agents to
inspect the Collateral and audit and copy Borrower’s Books. Such inspections or
audits shall be conducted no more often than once every twelve (12) months
unless an Event of Default has occurred and is continuing in which case such
inspections and audits shall occur as often as Bank shall determine is
necessary. The foregoing inspections and audits shall be at Borrower’s expense,
and the charge therefor shall be Eight Hundred Fifty Dollars ($850) per person
per day (or such

 

-11-



--------------------------------------------------------------------------------

higher amount as shall represent Bank’s then-current standard charge for the
same), plus reasonable out-of-pocket expenses. In the event Borrower and Bank
schedule an audit more than ten (10) days in advance, and Borrower cancels or
seeks to reschedule the audit with less than ten (10) days written notice to
Bank, then (without limiting any of Bank’s rights or remedies), Borrower shall
pay Bank a fee of One Thousand Dollars ($1,000) plus any out-of-pocket expenses
incurred by Bank to compensate Bank for the anticipated costs and expenses of
the cancellation or rescheduling.

6.11 Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower or any Guarantor forms any direct or indirect Wholly-Owned
Domestic Subsidiary or acquires any direct or indirect Wholly-Owned Domestic
Subsidiary after the Effective Date, Borrower and such Guarantor shall (a) cause
such new Wholly-Owned Domestic Subsidiary to provide to Bank a joinder to the
Loan Agreement to cause such Wholly-Owned Domestic Subsidiary to become a
co-borrower or Guarantor hereunder, together with such appropriate financing
statements and/or Control Agreements, all in form and substance satisfactory to
Bank (including being sufficient to grant Bank a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Wholly-Owned Domestic Subsidiary), (b) provide to Bank appropriate certificates
and powers and financing statements, pledging all of the direct or beneficial
ownership interest in such new Wholly-Owned Domestic Subsidiary, in form and
substance satisfactory to Bank, and (c) provide to Bank all other documentation
in form and substance satisfactory to Bank, including one or more opinions of
counsel satisfactory to Bank, which in its opinion is appropriate with respect
to the execution and delivery of the applicable documentation referred to above.
Any document, agreement, or instrument executed or issued pursuant to this
Section 6.11 shall be a Loan Document.

6.12 Further Assurances. Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement.

 

  7 NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out, surplus or obsolete
Equipment that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of Borrower; (c) consisting of Permitted Liens, Permitted Investments
and dividends, distributions and payments in respect of, and redemptions or
repurchases of, capital stock permitted under Section 7.7; (d) consisting of
Borrower’s use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents; (e) of
Permitted Licenses; (f) of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property; (g) consisting of the lapse or abandonment
in the ordinary course of business of any registrations or applications for
registration of any immaterial Intellectual Property; (h) by Subsidiaries to
Borrower or to Subsidiaries (if any) that have become co-borrowers or Guarantors
in accordance with the terms of Section 6.11 hereof, (i) among Borrower and
Subsidiaries (if any) that have become co-borrowers or Guarantors in accordance
with the terms of Section 6.11 hereof; and (j) of other property in an aggregate
amount not to exceed One Hundred Fifty Thousand Dollars ($150,000) in any fiscal
year of Borrower.

7.2 Changes in Business, Management, Control, or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; (b) liquidate or dissolve; (c) fail to provide
notice to Bank of any Key Person departing from or ceasing to be employed by
Borrower within five (5) days after his or her departure from Borrower; or
(d) permit or suffer any Change in Control.

Borrower shall not, without at least ten (10) Business Days prior written notice
to Bank: (1) change its jurisdiction of organization, (2) change its
organizational structure or type, (3) change its legal name, (4) change any
organizational number (if any) assigned by its jurisdiction of organization or
(5) add any new offices or business locations, including warehouses (other than
any new office or business location that contains less than Five Hundred

 

-12-



--------------------------------------------------------------------------------

Thousand Dollars ($500,000) in Borrower’s assets or property) or deliver any
portion of the Collateral valued in excess of Five Hundred Thousand Dollars
($500,000) to a bailee at a location other than to locations already disclosed
on the Perfection Certificate.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary), other than Permitted Investments. A Subsidiary
may merge or consolidate into another Subsidiary or into Borrower.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. (a) Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens (subject to Permitted Liens that are permitted by this Agreement to be
superior to the security interest in favor of Bank on such Collateral),
(b) permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.

7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment on or in respect of, or redeem, retire or repurchase any shares of,
Borrower’s capital stock, provided that (i) Borrower may convert any of its
convertible securities into other securities pursuant to the terms of such
convertible securities or otherwise in exchange thereof and may pay cash in lieu
of issuing fractional shares in connection with such conversion, (ii) Borrower
may pay dividends solely in common stock; (iii) Borrower may issue shares of its
capital stock to option holders and warrant holders in connection with the
exercise of options warrants pursuant to the terms thereof and may pay cash in
lieu of issuing fractional shares in connection with such exercise, and
(iv) Borrower may repurchase the stock of former employees, directors or
consultants pursuant to stock repurchase agreements so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided that the aggregate amount of all such
repurchases does not exceed Two Hundred Fifty Thousand Dollars ($250,000) per
fiscal year; or (b) directly or indirectly make any Investment (including,
without limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries to do so. Notwithstanding the
foregoing, Borrower shall not allow Anawah to own assets with a fair market
value in excess of Fifty Thousand Dollars ($50,000) or conduct any business
activities unless and until Anawah becomes a Guarantor.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
(a) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person,
(b) transactions permitted pursuant to the terms of Section 7.3 hereof,
(c) transactions among Borrower and any Subsidiary of Borrower that is or
becomes a Guarantor or co-borrower hereunder in accordance with Section 6.11
hereof, (d) transactions with Verdeca LLC pursuant to which Borrower will enter
into certain Investments with Verdeca LLC as disclosed to Bank prior to the
Effective Date, and (e) other individual transactions that do not involve
amounts in excess of Two Hundred Fifty Thousand Dollars ($250,000) per
transaction or series of related transactions; provided that the aggregate
amount of all such transactions permitted in accordance with this clause
(e) shall not exceed Five Hundred Thousand Dollars ($500,000) in any fiscal
year.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.

 

-13-



--------------------------------------------------------------------------------

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to (a) meet the minimum funding requirements of ERISA, (b) prevent
a Reportable Event or Prohibited Transaction as defined in ERISA, or (c) comply
with the Federal Labor Standards Act, the failure of any of the conditions in
clauses (a) through (c) which could reasonably be expected to have a material
adverse effect on Borrower’s business, or violate any other law or regulation,
if the violation could reasonably be expected to have a materials adverse effect
on Borrower’s business or permit any Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

 

  8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the Term
Loan Maturity Date). During the cure period, the failure to make or pay any
payment specified under clause (b) hereunder is not an Event of Default (but no
Credit Extension will be made during the cure period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, 6.7, or 6.10 or violates any covenant in Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any material funds of Borrower or of any entity under the control of Borrower
(including a Subsidiary), or (ii) a notice of lien or levy is filed against any
material portion of Borrower’s assets by any Governmental Authority, and the
same under subclauses (i) and (ii) hereof are not, within ten (10) days after
the occurrence thereof, discharged or stayed (whether through the posting of a
bond or otherwise); provided, however, no Credit Extensions shall be made during
any ten (10) day cure period; or

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;

 

-14-



--------------------------------------------------------------------------------

8.5 Insolvency. (a) Borrower or any of its Subsidiaries is unable to pay its
debts (including trade debts) as they become due or otherwise becomes insolvent;
(b) Borrower or any of its Subsidiaries begins an Insolvency Proceeding; or
(c) an Insolvency Proceeding is begun against Borrower or any of its
Subsidiaries and is not dismissed or stayed within forty-five (45) days (but no
Credit Extensions shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

8.6 Other Agreements. There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of Five Hundred Thousand Dollars ($500,000); or (b) any breach or
default by Borrower or Guarantor, the result of which could have a material
adverse effect on Borrower’s or any Guarantor’s business;

8.7 Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of more than One Million Dollars ($1,000,000) (not covered by
independent third-party insurance as to which liability has not been disputed in
writing by such insurance carrier) shall be rendered against Borrower by any
Governmental Authority, and the same are not, within fifteen (15) Business Days
after the entry, assessment or issuance thereof, discharged, satisfied, or paid,
or after execution thereof, stayed or bonded pending appeal, or such judgments
are not discharged prior to the expiration of any such stay (provided that no
Credit Extensions will be made prior to the satisfaction, payment, discharge,
stay, or bonding of such fine, penalty, judgment, order or decree);

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9 Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement;

8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.4, 8.5, 8.7, or 8.8 occurs with respect to
any Guarantor, or (d) the death, liquidation, winding up, or termination of
existence of any Guarantor (except for mergers and consolidations of
Subsidiaries permitted by Section 7.3 and dissolutions of Subsidiaries whose
assets are Transferred in accordance with Section 7.1); or (e) a material
impairment in the perfection or priority of Bank’s Lien in the collateral
provided by Guarantor or in the value of such collateral; or

8.11 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal causes, or could reasonably be expected to cause, a
Material Adverse Change.

 

  9 BANK’S RIGHTS AND REMEDIES

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

 

-15-



--------------------------------------------------------------------------------

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c) terminate any FX Contracts;

(d) verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds;

(e) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral;

(f) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(g) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

(h) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(i) demand and receive possession of Borrower’s Books; and

(j) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits. Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Bank is under no further obligation to make Credit Extensions
hereunder. Bank’s foregoing appointment as Borrower’s attorney in fact, and all
of Bank’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and Bank’s obligation to provide Credit Extensions terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such

 

-16-



--------------------------------------------------------------------------------

insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral. Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Bank shall have the right to apply in any order
any funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.

9.5 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrower bears all risk of
loss, damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

 

  10 NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

If to Borrower:    ARCADIA BIOSCIENCES, INC.    202 Cousteau Place, Suite 200   
Davis, CA 95618    Attn: Eric Rey, CEO    Fax: (530) 756-7027    Email:
eric.rey@arcadiabio.com

 

-17-



--------------------------------------------------------------------------------

With a copy to:    ARCADIA BIOSCIENCES, INC.    4222 E. Thomas Rd., Suite 320   
Phoenix, AZ 85018    Attn: Wendy Neal    Fax: (602) 429-0481    Email:
wendy.neal@arcadiabio.com If to Bank:    SILICON VALLEY BANK    555 Mission
Street, Suite 900    San Francisco, CA 94105    Attn: Jennifer Friel Goldstein,
Managing Director, Life Sciences    Fax: (415) 615-0076    Email:
jgoldstein@svb.com

 

  11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE

Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court

 

-18-



--------------------------------------------------------------------------------

under the rules of discovery applicable to judicial proceedings. The private
judge shall oversee discovery and may enforce all discovery rules and orders
applicable to judicial proceedings in the same manner as a trial court judge.
The parties agree that the selected or appointed private judge shall have the
power to decide all issues in the action or proceeding, whether of fact or of
law, and shall report a statement of decision thereon pursuant to California
Code of Civil Procedure § 644(a). Nothing in this paragraph shall limit the
right of any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.

This Section 11 shall survive the termination of this Agreement.

 

  12 GENERAL PROVISIONS

12.1 Termination; Survival. All covenants, representations and warranties made
in this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations, any other obligations which, by their terms, are to survive the
termination of this Agreement, and any Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement) have been satisfied. So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations, any other obligations
which, by their terms, are to survive the termination of this Agreement, and any
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of this Agreement), this Agreement may be
terminated, effective three (3) Business Days after written notice of
termination is given to Bank. Those obligations that are expressly specified in
this Agreement as surviving this Agreement’s termination shall continue to
survive notwithstanding this Agreement’s termination.

12.2 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.

12.3 Indemnification. Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.5 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.6 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.

12.7 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or

 

-19-



--------------------------------------------------------------------------------

statement, nor any action, inaction, delay, failure to require performance or
course of conduct shall operate as, or evidence, an amendment, supplement or
waiver or have any other effect on any Loan Document. Any waiver granted shall
be limited to the specific circumstance expressly described in it, and shall not
apply to any subsequent or other circumstance, whether similar or dissimilar, or
give rise to, or evidence, any obligation or commitment to grant any further
waiver. The Loan Documents represent the entire agreement about this subject
matter and supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

12.8 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall obtain any prospective transferee’s or purchaser’s agreement to the terms
of this provision); (c) as required by law, regulation, subpoena, or other
order; (d) to Bank’s regulators or as otherwise required in connection with
Bank’s examination or audit; (e) as Bank considers appropriate in exercising
remedies under the Loan Documents; and (f) to third-party service providers of
Bank so long as such service providers have executed a confidentiality agreement
with Bank with terms no less restrictive than those contained herein.
Confidential information does not include information that is either: (i) in the
public domain or in Bank’s possession when disclosed to Bank, or becomes part of
the public domain (other than as a result of its disclosure by Bank in violation
of this Agreement) after disclosure to Bank; or (ii) disclosed to Bank by a
third party, if Bank does not know that the third party is prohibited from
disclosing the information.

Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower. The provisions of the immediately preceding
sentence shall survive termination of this Agreement.

12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

12.11 Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.12 Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.13 Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.14 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

12.15 Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

 

-20-



--------------------------------------------------------------------------------

  13 DEFINITIONS

13.1 Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative. As used
in this Agreement, the following capitalized terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Anawah” means Anawah, Inc., a Washington corporation.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Payment/Advance
Form, on behalf of Borrower.

“Bank” is defined in the preamble hereof.

“Bank Entities” is defined in Section 12.9.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit D.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

-21-



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) time deposits with or insured
certificates of deposit of Bank or any other commercial bank that (i) is
organized under the Laws of the United States, any state thereof or the District
of Columbia or is the principal banking Subsidiary of a bank holding company
organized under the laws of the United States, any state thereof, the District
of Columbia and is a member of the Federal Reserve System, and (ii) has combined
capital and surplus of at least One Billion Dollars ($1,000,000,000), in each
case with maturities not exceeding 24 months from the date of acquisition
thereof, (d) money market funds at least ninety-five percent (95%) of the assets
of which constitute Cash Equivalents of the kinds described in clauses
(a) through (c) of this definition. and (e) other types of liquid investments
that are made in compliance with Borrower’s investment policy approved by the
Board but only to the extent that such investments would not otherwise be
prohibited under any provision of this Agreement.

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), shall become, or obtain rights (whether
by means or warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of thirty five percent (35%) or more of the ordinary voting power
for the election of directors of Borrower (determined on a fully diluted basis)
other than by the sale of Borrower’s equity securities in a public offering or
to venture capital or private equity investors so long as Borrower identifies to
Bank the venture capital or private equity investors at least seven (7) Business
Days prior to the closing of the transaction and provides to Bank a description
of the material terms of the transaction; (b) during any period of 12
consecutive months, a majority of the members of the board of directors of
Borrower cease to be composed of individuals (i) who were members of that board
on the first day of such period, (ii) whose election or nomination to that board
was approved by individuals referred to in clause (i) above constituting at the
time of such election or nomination at least a majority of that board or
(iii) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body; or (c) at any time, Borrower shall
cease to own and control, of record and beneficially, directly or indirectly,
one hundred percent (100%) of each class of outstanding capital stock of each
Subsidiary of Borrower free and clear of all Liens (except Liens created by this
Agreement), other than in connection with a transaction that is otherwise
permitted in accordance with the terms of this Agreement.

“Claims” is defined in Section 12.3.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation,

 

-22-



--------------------------------------------------------------------------------

in each case, directly or indirectly guaranteed, endorsed, co-made, discounted
or sold with recourse by that Person, or for which that Person is directly or
indirectly liable; (b) any obligations for undrawn letters of credit for the
account of that Person; and (c) all obligations from any interest rate, currency
or commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is the Term Loan or any other extension of credit by Bank for
Borrower’s benefit.

“Default Rate” is defined in Section 2.3(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number XXX-XXX-XXXX, maintained by Borrower with Bank.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Domestic Subsidiary” means a Subsidiary formed under the laws of the United
States, any state thereof or the District of Columbia.

“Effective Date” is defined in the preamble hereof.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

-23-



--------------------------------------------------------------------------------

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal and accrued interest) due upon payment or
prepayment of the Term Loan equal to Six Hundred Twenty Five Thousand Dollars
($625,000).

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“Foreign Subsidiary Holdco” means any Domestic Subsidiary substantially all of
whose assets consist (or any Domestic Subsidiary that is formed for the purpose
of holding assets that substantially consist) of equity interests or
Indebtedness of (a) one or more Foreign Subsidiaries or (b) other Foreign
Subsidiary Holdcos described in clause (a).

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any Person providing a Guaranty in favor of Bank.

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.3.

 

-24-



--------------------------------------------------------------------------------

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, with respect to any Person, means all of such
Person’s right, title, and interest in and to the following:

(a) its Copyrights, Trademarks and Patents;

(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

(c) any and all source code;

(d) any and all design rights which may be available to such Person;

(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Interest Only Period” means the period of time beginning on the Effective Date
and continuing through December 29, 2017.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Key Person” is Borrower’s Chief Executive Officer, who is Eric Rey as of the
Effective Date.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Liquidity Ratio” means, as of any date of determination, a ratio of
(i) unrestricted cash and Cash Equivalents at Bank or subject to a Control
Agreement plus the aggregate balance of the Pledged Account plus net billed
accounts receivable as of such date to (ii) the aggregate outstanding amount of
the Obligations as of such date.

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, any
Bank Services Agreement, any subordination agreement, any note, or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement by Borrower and/or any Guarantor with or for the benefit of
Bank in connection with this Agreement or Bank Services, all as amended,
restated, or otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

 

-25-



--------------------------------------------------------------------------------

“Minimum Collateral Value” is, as of any date of determination, an amount equal
to the aggregate outstanding amount of the Obligations as of such date.

“Monthly Financial Statements” is defined in Section 6.2(a).

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, under this Agreement or any of the other Loan Documents, or otherwise,
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment/Advance Form” is that certain form attached hereto as Exhibit C.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) unsecured Indebtedness arising under credit cards issued by financial
institutions other than Bank in an amount not to exceed Two Hundred Fifty
Thousand Dollars ($250,000) in the aggregate at any time;

(f) Indebtedness (a) owing from Borrower to any Subsidiary that is a co-borrower
or Guarantor hereunder and (b) owing from any Subsidiary that is a co-borrower
or Guarantor hereunder to Borrower or any other Subsidiary that is a co-borrower
or Guarantor hereunder;

(g) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(h) Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;

(i) Indebtedness that also constitutes a Permitted Investment;

(j) other unsecured Indebtedness not to exceed Two Hundred Fifty Thousand
Dollars ($250,000) in the aggregate; and

(k) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased (except by an amount equal to any
accrued interest, premiums, fees and expenses on the Indebtedness being
refinancing plus the reasonable fees and expenses incurred by Borrower in
connection with such refinancing) or the terms thereof are not modified to
impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

 

-26-



--------------------------------------------------------------------------------

“Permitted Investments” are:

(a) Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate;

(b) Investments after the Effective Date in any Guarantor;

(c) Investments consisting of Cash Equivalents;

(d) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(e) Investments consisting of deposit accounts (provided that Borrower has
complied with its obligations under Section 6.6 with respect to such deposit
accounts);

(f) Investments accepted in connection with Transfers permitted by Section 7.1;

(g) Investments consisting of the creation of a Subsidiary for the purpose of
consummating a merger transaction permitted by Section 7.3 of this Agreement,
which is otherwise a Permitted Investment;

(h) Investments consisting of travel advances and employee relocation loans and
other employee loans and advances in the ordinary course of business, not to
exceed Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate at any one
time outstanding;

(i) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(j) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary;

(k) Investments consisting of loans not involving the net transfer on a
substantially contemporaneous basis of cash proceeds to employees, officers or
directors relating to the purchase of capital stock of Borrower pursuant to
employee stock purchase plans or other similar agreements approved by Borrower’s
Board of Directors in an aggregate amount not to exceed Five Hundred Thousand
Dollars ($500,000) in any fiscal year;

(l) Investments in Verdeca LLC in an aggregate amount not to exceed Two Million
Dollars ($2,000,000) at any time, net of any payments made to Borrower by
Verdeca for services rendered to Verdeca by Borrower (i.e. to the extent Verdeca
makes such payments to Borrower it will reduce the amount of the Investment
deemed made in Verdeca under this clause (l) prior to such date and Borrower may
make additional investments in Verdeca under this clause (l) up to the Two
Million Dollars ($2,000,000) cap);

(m) other Investments that do not exceed an aggregate of Five Hundred Thousand
Dollars ($500,000) at any time outstanding (it being understand that Investments
consisting of loans to, equity investments in or capital contributions to
another Person shall no longer be deemed outstanding to the extent the principal
amount of such loans are repaid in cash or such Person makes a cash dividend or
distribution on account of such equity investments or capital contributions).

 

-27-



--------------------------------------------------------------------------------

“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non-exclusive and exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries entered into in the ordinary course of business, provided, that,
with respect to each such license described in clause (B), (i) no Event of
Default has occurred or is continuing at the time of such license; and (ii) all
upfront payments, royalties, milestone payments or other proceeds arising from
the licensing agreement that are payable to Borrower or any of its Subsidiaries
are paid to a Deposit Account at Bank or that is governed by a Control
Agreement. For the avoidance of doubt, so long as any license granted by
Borrower is permitted in accordance with the above, to the extent Borrower has
any of the following rights with respect to its Intellectual Property, Borrower
may include in any license thereof, a transfer of such rights: (i) the right to
use, copy, edit, format, modify, translate and create derivative works based on
Intellectual Property; (ii) the right to reproduce, license, rent, lease or
otherwise distribute, and have reproduced, licensed, rented, leased or otherwise
distributed, to and by third parties, Intellectual Property and derivative works
thereof; and (iii) the right to grant the rights set forth herein to third
parties, including the right of such third parties to license such rights to
further third parties.

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

(c) purchase money Liens and Liens arising under capital leases (i) on Equipment
acquired or held by Borrower incurred for financing the acquisition,
construction or expansion of Equipment and related software securing no more
than Five Hundred Thousand Dollars ($500,000) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and related software and the proceeds
of the Equipment;

(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Two Hundred Fifty Thousand Dollars ($250,000) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase (except by an
amount equal to any accrued interest, premiums, fees and expenses on the
Indebtedness being refinancing plus the reasonable fees and expenses incurred by
Borrower in connection with such refinancing);

(g) leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;

(h) Permitted Licenses;

 

-28-



--------------------------------------------------------------------------------

(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

(j) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Borrower has complied with its obligations under Section 6.6 with
respect to such deposit and/or securities accounts;

(k) the following deposits, to the extent made in the ordinary course of
business: deposits under worker’s compensation, unemployment insurance, social
security and other similar laws;

(l) good faith deposits made in connection with Investments permitted by this
Agreement; and

(m) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business so
long as they do not materially impair the value or marketability of the related
property;

(n) statutory Liens securing claims or demands of materialmen, artisans,
mechanics, landlords and other like Persons arising in the ordinary course of
Borrower’s business; provided, that (i) the payment thereof is not yet required
or such claims or (ii) such claims or demands are being contested in good faith
and by appropriate proceedings which proceedings have the effect of preventing
the forfeiture or sale of the property subject thereto; and

(o) other Liens securing obligations in an aggregate amount not exceeding One
Hundred Thousand Dollars ($100,000) at any one time outstanding.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Pledged Account” means Borrower’s restricted account number XXX-XXX-XXXX held
at Bank.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee that is material to Borrower’s business (a) that
prohibits or otherwise restricts Borrower from granting a security interest in
Borrower’s interest in such license or agreement or any other property, or
(b) for which a default under or termination of could interfere with the Bank’s
right to sell any Collateral.

 

-29-



--------------------------------------------------------------------------------

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor. Joint ventures entered into by Borrower with Persons that are not
Affiliates of Borrower (including Verdeca LLC and Limagrain Cereal Seeds LLC)
shall not be considered Subsidiaries of Borrower for purposes of this Agreement
or any other Loan Document.

“Term Loan” is a loan made by Bank pursuant to the terms of Section 2.1.1
hereof.

“Term Loan Amount” is an amount equal to Twenty Five Million Dollars
($25,000,000).

“Term Loan Maturity Date” is December 1, 2020.

“Term Loan Prepayment Fee” means a fee due upon prepayment (whether voluntary or
otherwise) of the Term Loan equal to (i) three percent (3.00%) of the
outstanding principal balance of the Term Loan if such prepayment occurs on or
prior to the first anniversary of the Effective Date, (ii) two percent
(2.00%) of the outstanding principal balance of the Term Loan if such prepayment
occurs after the first anniversary of the Effective Date, but on or prior to the
second anniversary of the Effective Date or (iii) one percent (1.00%) of the
outstanding principal balance of the Term Loan if such prepayment occurs on or
at any time after the second anniversary of the Effective Date.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

“Wholly-Owned Domestic Subsidiary” is a Domestic Subsidiary, all of the equity
interests of which are directly or indirectly owned by Borrower.

[Balance of Page Intentionally Left Blank]

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER: ARCADIA BIOSCIENCES, INC. By  

/s/ Eric J. Rey

Name:  

Eric J. Rey

Title:  

President and CEO

BANK: SILICON VALLEY BANK By  

/s/ Dennis He

Name:  

Dennis He

Title:  

V.P.

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts (including but
not limited to the Pledged Account), fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (a) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Bank’s security interest in such Accounts and such other property of Borrower
that are proceeds of the Intellectual Property; (b) more than sixty-five percent
(65%) of the presently existing and hereafter arising issued and outstanding
shares of capital stock owned by Borrower of any Foreign Subsidiary or Foreign
Subsidiary HoldCo which shares entitle the holder thereof to vote for directors
or any other matter; (c) any interest of Borrower as a lessee or sublessee under
a real property lease; (d) rights held under a license that are not assignable
by their terms without the consent of the counterparty thereto (but only to the
extent such restriction on assignment is enforceable under applicable law);
(e) any interest of Borrower as a lessee under an Equipment lease or with
respect to Equipment subject to a purchase money security interest if Borrower
is prohibited by the terms of such lease or related financing documents from
granting a security interest in such lease or Equipment or under which such an
assignment or Lien would cause a default to occur under such lease or financing
documents; provided, however, that upon termination of such prohibition, such
interest or Equipment shall immediately become Collateral without any action by
Borrower or Bank or (f) equity interests in joint ventures and non-wholly owned
Subsidiaries that, if pledged, would breach or require the consent of a third
party under the applicable joint venture or organizational documents.

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its Intellectual Property without
Bank’s prior written consent.

Capitalized terms used and not otherwise defined herein have the meanings set
forth in the Loan and Security Agreement, dated as of December 29, 2015, between
Borrower and Bank.



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK    Date:                      FROM:    ARCADIA
BIOSCIENCES, INC.   

The undersigned authorized officer of ARCADIA BIOSCIENCES, INC. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”):

Except as noted below:

(1) Borrower is in complete compliance for the period ending
                     with all required covenants;

(2) there are no Events of Default;

(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date;

(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
(a) to the extent such taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as such
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, or (b) if such taxes,
assessments, deposits and contributions do not, individually or in the
aggregate, exceed Twenty Five Thousand Dollars ($25,000); and

(5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that the financial statements delivered herewith have been
prepared in accordance with GAAP consistently applied from one period to the
next except as explained in an accompanying letter and, in the case of unaudited
financial statements, the absence of footnotes and normal year-end adjustments.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

  

Required

  

Complies

Monthly financial statements with Compliance Certificate    Monthly within 30
days    Yes No Annual financial statement (CPA Audited) + CC    FYE within 180
days    Yes No 10-Q, 10-K and 8-K    Within 5 days after filing with SEC    Yes
No Annual operating budget (monthly) and financial projections (quarterly) for
the upcoming fiscal year    FYE within 30 days    Yes No

 

1



--------------------------------------------------------------------------------

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”) (NOTE THE FOREGOING ONLY NEEDS TO BE COMPLETED WITH EACH QUARTER END
COMPLIANCE CERTIFICATE)

 

 

 

Financial Covenants

   Required      Actual      Complies

Minimum Liquidity Ratio

     1.4:1.0                     :1.0       Yes No

OR

        

Minimum Collateral Value

   $                    $                    Yes No

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

ARCADIA BIOSCIENCES, INC.     BANK USE ONLY       Received by:
                                                                               
By:  

 

    AUTHORIZED SIGNER Name:  

 

    Date:                                          
                                                   Title:  

 

          Verified:                                          
                                                   AUTHORIZED SIGNER       Date:
                                         
                                                         Compliance
Status:                    Yes                     No

 

2



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenant of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

Minimum Liquidity Ratio (Section 6.7)

Required: 1.40:1.00

Actual:

 

A.    Aggregate value of the unrestricted cash and Cash Equivalents of Borrower
at Bank or subject to a Control Agreement    $             B.    Balance of
Pledged Account    $             C.    Aggregate value of the net billed
accounts receivable of Borrower    $             D.    The sum of lines A, B and
C    $             E.    Aggregate outstanding amount of the Obligations   
$             F.    Liquidity Ratio (line D divided by line E)    $            

Is line F equal to or greater than 1.40:1:00?

 

¨ No

  

¨ Yes

If Liquidity Ratio is not equal to or greater than 1.40:1.00, then complete the
following:

Minimum Collateral Value (Section 6.7):

 

A.    Required:    $                     (aggregate outstanding amount of the
Obligations – Line E above) B.    Actual:    $                     (balance of
the Pledged Account – Line B above)

Is line B equal to or greater than line A?

 

¨ No, not in compliance

  

¨ Yes, in compliance

 

3



--------------------------------------------------------------------------------

EXHIBIT C – LOAN PAYMENT/ADVANCE REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME*

 

Fax To:    Date:                     

 

LOAN PAYMENT: ARCADIA BIOSCIENCES, INC.     From Account #
                                                                        To
Account #                                          
                                      (Deposit Account #)   (Loan Account #)
Principal $                                          
                                       and/or Interest $
                                                                               
Authorized Signature:                                          
                     Phone Number:                                          
                                  

Print Name/Title:                                          
                         

 

   

 

LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #                                          
                              To Account #
                                                                              
(Loan Account #)   (Deposit Account #)    

Amount of Advance $                                                             

 

   

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

    Authorized Signature:                                          
                                 Phone Number:
                                                                   

Print Name/Title:                                          
                         

 

   

 

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Pacific Time

 

Beneficiary Name:                                          
                           Amount of Wire: $
                                                                  Beneficiary
Bank:                                                                      
Account Number:                                          
                          City and State:
                                                                                
Beneficiary Bank Transit (ABA) #:                                         
Beneficiary Bank Code (Swift, Sort, Chip, etc.):                        

(For International Wire Only)

    Intermediary Bank:                                          
                          Transit (ABA) #:
                                                                       For
Further Credit to:                                          
                                         
                                         
                                                             Special
Instruction:                                          
                                         
                                         
                                                               

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:                                          
                      2nd Signature (if required):
                                                         Print Name/Title:
                                                                       Print
Name/Title:                                                                     
   

Telephone #:                                          
                                

 

   Telephone #:                                          
                                 

 

* Unless otherwise provided for an Advance bearing interest at LIBOR.

 

4



--------------------------------------------------------------------------------

EXHIBIT D

BORROWING RESOLUTIONS

 

LOGO [g11982stamp_pg43a.jpg]

CORPORATE BORROWING CERTIFICATE

 

BORROWER:    ARCADIA BIOSCIENCES, INC.       DATE:    December 29, 2015 BANK:   
SILICON VALLEY BANK         

I hereby certify as follows, as of the date set forth above:

 

1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

 

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

 

3. Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
above. Such Articles/Certificate of Incorporation have not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof.

 

4. The resolutions attached hereto were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Borrower.

 

5. The persons listed below are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

Name        Title        Signature       

Authorized to

Add or Remove

Signatories

Eric Rey

    

Chief Executive Officer

    

 

     ¨

Steve Brandwein

    

Chief Financial Officer

    

 

     ¨

 

By:  

 

Name:   Wendy Neal Title:   Secretary

 

5



--------------------------------------------------------------------------------

Resolutions of the Board passed on October 29, 2015

Silicon Valley Bank Financing

WHEREAS, the Board has been presented with a proposal for the Company to enter
into a secured loan transaction (the “Loan Transaction”) with Silicon Valley
Bank (the “Lender”), pursuant to which the Company would (a) borrow from the
Lender up to $25,000,000 in the aggregate pursuant to a term loan facility and
use the proceeds thereof to refinance the Company’s existing indebtedness to
Tennenbaum Capital and Mahyco International Pte. Ltd., to pay related prepayment
premiums, fees and expenses, and for general corporate purposes and (b) grant to
the Lender a security interest in substantially all of the Company’s assets,
excluding intellectual property, to secure the Company’s indebtedness to the
Lender.

WHEREAS, the Board has determined that it is desirable and in the best interests
of the Company and its stockholders for the Company to enter into the Loan
Transaction.

NOW, THEREFORE, BE IT RESOLVED, that the Loan Transaction, substantially in
accordance with the terms presented to the Board, together with such changes as
the officers of the Company (or any of them), including without limitation the
Chief Executive Officer and Chief Financial Officer of the Company (each, an
“Authorized Officer”), may determine to be necessary or desirable, is hereby
approved and authorized for all purposes.

RESOLVED FURTHER, that the Authorized Officers (acting singly or jointly) are
hereby authorized and directed to execute and deliver on behalf of the Company
such definitive loan agreements, promissory notes, pledge agreements, security
agreements and all other documents necessary to effectuate the Loan Transaction
and to grant to the Lender a lien on and security interest in substantially all
of the Company’s assets (excluding intellectual property) (collectively, the
“Loan Documents”), together with all amendments or other modifications to any of
the foregoing, as the Authorized Officers (or any of them) may determine to be
necessary or desirable, such determination to be conclusively evidenced by the
execution and delivery of the Loan Documents.

RESOLVED FURTHER, that the Authorized Officers (acting singly or jointly) are
hereby authorized on behalf of the Company to request borrowings and other
extensions of credit under the Loan Documents, at such times and in such amounts
as the Authorized Officers may deem appropriate for the conduct of the Company’s
business.

General Resolutions

RESOLVED, that the Authorized Officers of the Company are hereby authorized and
directed, jointly and severally, in the name and on behalf of this Company, to
do and perform, or cause to be done or performed, all such acts and things, and
to prepare, execute and deliver, or cause to be prepared, executed and
delivered, all such agreements, undertakings, instruments, certificates or other
documents they deem necessary or advisable to carry out the purpose and intent
of the foregoing resolutions, including but not limited to obtaining all
necessary permits and qualifications under all applicable laws and regulations.

RESOLVED FURTHER, that any and all actions heretofore or hereafter taken by the
officers or directors of the Company within the terms of any of the foregoing
resolutions are hereby ratified and confirmed in all respects.

 

6



--------------------------------------------------------------------------------

LOGO [g11982stamp_pg45a.jpg]   Marketing Consent Form

 

SVB Financial Group is proud of our business relationships and occasionally like
to promote these relationships. We would like to use your company’s information
and logo for promotional and marketing purposes in SVB Financial Group member
businesses (collectively “SVB”) materials. While we would appreciate your
consent to all of the uses listed below, please review and select all of the
uses that you consent to below.

 

  ¨ Marketing: You consent to SVB’s use of Company’s name, logo and images
provided to us in written and oral presentations, advertising, marketing and PR
materials, professional lists, and Web sites.

 

  ¨ Deal Terms: You consent to SVB’s inclusion of the size and type of any loan
or credit facility alongside your company’s name in any oral presentations,
advertising, marketing and PR materials, customer lists, and Web sites.

 

  ¨ Reference: You consent to SVB’s use of Company and representatives’ names as
a reference for SVB.

 

  ¨ Testimonial: You consent to SVB’s use of Company and representatives’ names
and quotations in written and oral presentations, marketing and PR materials,
and Web sites. Our practice is to send you a draft of any quotation concerning
Company prior to publishing.

 

  ¨ News release: You consent to SVB’s use of Company’s name, trademarks,
service marks, quotations, and images provided to us in the SVB’s news releases
concerning Company. Our practice is to send you a draft of any news release
concerning Company prior to publishing.

Logos: Please submit your company’s logo in:

 

  •   Full color and black and white versions, with or without taglines, and

 

  •   At least 300 dpi in EPS, TIF, or JPG formats - please do not send PDF or
Web site logos.

 

Names: Please make sure to print the Company name, and any individual names and
titles as you would like them displayed in materials or lists.

  Company Name

You grant to SVB a limited license to use the information for the limited
purposes above, which you can revoke upon written notice to SVB. The signer
below acknowledges that he or she has authority to bind the Company to this
consent. SVB will not be responsible for versions that were printed prior to
receiving notice revoking any such consent. Company is solely responsible for
defense and maintenance of its intellectual property.

Please return this completed form via email to logo@svb.com. If you have any
questions, contact the SVB Marketing Department at 650.855.3079.

ACCEPTED AND AGREED ON BEHALF OF                                          
                                    (“COMPANY” OR “YOU”:

 

 

Name and Title   Signature   Date     Address             Phone Number   Email  
     

 

Corporate Headquarters

3005 Tasman Drive Santa Clara, California 95054 U.S.A.

Phone 408.654.7400 svb.com

 

© SVB Financial Group. All rights reserved. Member Federal Reserve System, SVB,

SVB>Find a way, SVB Financial Group, and Silicon Valley Bank are registered
trademarks.

13-12759. Rev. 03-15-13.